Case 0:18-cv-61017-CMA Document 260 Entered on FLSD Docket 04/04/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-61017-CIV-ALTONAGA/McAliley

  FEDERAL TRADE COMMISSION,

            Plaintiff,

       v.

  POINTBREAK MEDIA, LLC, et al.,

            Defendants.


              JOINT NOTICE OF SETTLEMENT AND REQUEST FOR ENTRY OF
                  STIPULATED ORDERS AGAINST RELIEF DEFENDANTS

            Plaintiff Federal Trade Commission and Relief Defendants Stephanie Watt and Jennefer

  Ramsey (collectively, the “Settling Parties”) have reached a settlement in this case. Attached for

  review and entry by the Court are two proposed Stipulated Orders: (1) Stipulated Order of

  Permanent Injunction and Monetary Judgment as to Relief Defendant Stephanie Watt; and (2)

  Permanent Injunction and Monetary Judgment as to Relief Defendant Jennefer Ramsey. The

  Settling Parties respectfully request that the Court entered the proposed Stipulated Orders against

  these defendants.
Case 0:18-cv-61017-CMA Document 260 Entered on FLSD Docket 04/04/2019 Page 2 of 3




  Dated: April 4, 2019

                                       Respectfully submitted,



  /s/ Andrew N. Cove                   /s/ Christopher J. Erickson
  Andrew N. Cove                       Evan M. Mendelson, Special Bar No. A5502430
  Cove Law                             Christopher J. Erickson, Special Bar No. A5502434
  225 South 21st Avenue                Brian M. Welke, Special Bar No. A5502432
  Hollywood, FL 33020                  Federal Trade Commission
  Phone: (954) 921-1121                600 Pennsylvania Ave. NW
  Fax: (954) 921-1621                  Mailstop CC-9528
  anc@covelaw.com                      Washington, DC 20580
  Counsel for Relief Defendants        (202) 326-3320; emendelson@ftc.gov
  Stephanie Watt and Jennefer Ramsey   (202) 326-3671; cerickson@ftc.gov
                                       (202) 326-2897; bwelke@ftc.gov
  /s/ Mitchell N. Roth                 Fax: (202) 326-3197
  Mitchell N. Roth                     Attorneys for Plaintiff
  Roth Jackson Gibbons Condlin, PLC    FEDERAL TRADE COMMISSION
  8200 Greensboro Drive
  Suite 820
  McLean, VA 22102
  Phone: (703) 485-3535
  Fax: (703) 485-3523
  mroth@rothjackson.com
  Counsel for Relief Defendants
  Stephanie Watt and Jennefer Ramsey




                                          2
Case 0:18-cv-61017-CMA Document 260 Entered on FLSD Docket 04/04/2019 Page 3 of 3




                                   CERTIFICATE OF SERVICE

  I hereby certify that, on April 4, 2019, a true and correct copy of the foregoing was served on all
  counsel or parties of record on the Service List, via the method indicated below.

                                                       /s/ Christopher J. Erickson
                                                       Christopher J. Erickson
                                             Service List

  Andrew N. Cove                                       Chad Gottlieb
  Cove Law                                             DarrowEverett LLP
  225 South 21st Avenue                                101 NE Third Avenue, Suite 1500
  Hollywood, FL 33020                                  Fort Lauderdale, FL 33301
  Phone: (954) 921-1121                                Phone: (954) 278-8355
  Fax: (954) 921-1621                                  Fax: (401) 453-1201
  anc@covelaw.com                                      CGottlieb@DarrowEverett.com
  Counsel for Relief Defendants Jennefer Ramsey        Counsel for Defendant Ricardo Diaz (via
  and Stephanie Watt (via CM/ECF)                      CM/ECF)

  Aaron M. Cohen                                       Kenneth Joseph Ronan
  Aaron M. Cohen, PA                                   Lavalle Brown & Ronan, P.A.
  Grand Bahamas Professional Park                      750 South Dixie Highway
  955 NW 17th Ave. Bldg. D                             Boca Raton, FL 33432
  Delray Beach, FL 33445                               Phone: (561) 395-0000
  Phone: (561) 665-8020                                Fax: (561) 395-9093
  Fax: (561) 665-8021                                  kenronan@lavallebrown.com
  amc@aaronmcohenpa.com                                Counsel for Defendants Michael Pocker,
  Counsel for Defendants Steffan Molina, Perfect       Modern Spotlight LLC, Modern Internet
  Image Online LLC, and Pinnacle Presence LLC          Marketing LLC, and Modern Spotlight
  (via CM/ECF)                                         Group LLC (via CM/ECF)

  Gregory M. Garno                                     Mitchell N. Roth
  Genovese Joblove & Battista, P.A.                    Roth Jackson Gibbons Condlin, PLC
  100 S.E. Second Street, 44th Floor                   8200 Greensboro Drive, Suite 820
  Miami, FL 33131                                      McLean, VA 22102
  Phone: (305) 249-2300                                Phone: (703) 485-3535
  Fax: (305) 349-2310                                  Fax: (703) 485-3523
  ggarno@gjb-law.com                                   mroth@rothjackson.com
  Counsel for Receiver Jonathan Perlman (via           Counsel for Relief Defendants Jennefer Ramsey
  CM/ECF)                                              and Stephanie Watt (via CM/ECF)

  Dustin Pillonato (via email)                         Justin Ramsey (via email)
  7411 Bristol Lane                                    19149 Skyridge Circle
  Parkland, FL 33067                                   Boca Raton, FL 33498
  pillonatodc@gmail.com                                jramsey9799@gmail.com
